'
                                                                                                                           FILED
 AO 245B (CASDRev.       02/18) Judgment in a Criminal Case
                                                                                                                                           2018
                                      UNITED STATES DISTRICT COUR
                                                                                               CLERK.US. OISTRiCT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA                 SOU   RN DISTr<iCT OF CALIFORNIA
                                                                                             BY                       DEPUT'I'
               UNITED STATES OF AMERICA                                    JUDGMENT IN A CRIMIN
                          v.                                                   (For Offenses Connnitted On or After November l,       1987)
                IRENE MEZA-BALBUENA(!)
                                                                                 Case Number:          18CR2907-MMA

                                                                               RICARDO GONZALEZ
                                                                               Defendant's Attorney
 REGISTRATION NO.                   95000051

 D -
 THE DEFENDANT:

 [gj   pleaded guilty to count(s)        1 OF THE INFORMATION

 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                Count
 Title & Section                      Nature of Offense                                                                        Number(s)
 8 USC 1326                           ATTEMPTED REENTRY OF REMOVED ALIEN                                                               I




       The defendant is sentenced as provided in pages 2 through                          3           of this judgment.
                                                                                ---'----

 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D     The defendant has been found not guilty on count(s)

 D     Count(s)                                                                       dismissed on the motion of the United States.


        Assessment   :$100.00 WAIVED


        JVTA Assessment*:     $
  D
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

 oo     No fine                   D   Forfeiture pursuant to order filed                                                  , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                                HON. MICHAEL M. ANELLO
                                                                                UNITED STATES DISTRICT JUDGE




                                                                                                                             18CR2907-MMA
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case


DEFENDANT:                IRENE MEZA-BALBUENA(I)                                                   Judgment - Page 2 of 4
CASE NUMBER:              18CR2907-MMA


                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




  D    The defendant is remanded to the custody of the United States Marshal.


  D    The defendant shall surrender to the United States Marshal for this district:

        D    at                                                on

        D    as notified by the United States Marshal.


        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  D
        Prisons:

        D    on or before

        D    as notified by the United States Marshal.

        D    as notified by the Probation or Pretrial Services Office.


                                                        RETURN

  I have executed this judgment as follows:

        Defendant delivered   on




  at   ��������-
                                           , with a certified copy of this judgment.




                                                                    UNITED STATES MARSHAL




                                                                                                       18CR2907-MMA
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case


DEFENDANT:               IRENE MEZA-BALBUENA ( 1)                                              Judgment - Page 3 of 4
CASE NUMBER :            18CR2907-MMA


                                  SPECIAL CONDITIONS OF SUPERVISION



     I.   If deported, excluded or allowed to voluntarily return to country of origin, not reenter the United States
          illegally and report to the probation officer within 24 hours of any reentry into the United States;
          supervision waived upon deportation, exclusion, or voluntary departure.




II




                                                                                                   18CR2907-MMA
